DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Arguments
The applicant respectfully argues that it has not been shown that Partridge teaches or suggests at least a variable orifice that is fluidly coupled between the heat exchanger and the fuel separator to adjust the pressure of the heated fuel stream that enters the fuel separator so that the first auto-ignition characteristic value of the vapor stream meets a desired vapor stream auto-ignition characteristic value, and the second auto-ignition characteristic value of the first liquid stream meets a desired liquid stream auto-ignition characteristic value.
The examiner respectfully, partially agrees and partially disagrees, as will be further explained below:
Partridge fails to teach or suggest at least a variable orifice that is fluidly coupled between the heat exchanger and the fuel separator to adjust the pressure of the heated fuel stream that enters the fuel separator. In this, both the applicant and the examiner agree. 
However, Partridge does teach a variable orifice (55) fluidly coupled downstream of the heat exchanger and the fuel separator to receive the heated fuel stream and adjust a pressure of the heated fuel stream that enters the fuel separator (via. back pressure, which impacts the pressure upstream of the fuel separator). Furthermore, Partridge continues to teach that the purpose of the variable orifice (control valve 55) is to adjust the flow of fuel, and the flow rate, and the pressure of the material fuel supplied to the separation unit 110 (and thus also adjusts the pressure of the heated fuel stream that enters the fuel separator) for temperature control ([0054]). Additionally, control valve 55 of Partridge serves to perform the same function downstream of the heat exchanger and the fuel separator, as the variable orifice (of the applicant), which is fluidly coupled directly between the heat exchanger and the fuel separator. Here, one of ordinary skill would recognize, mutatis mutandis, that simply rearranging the location of the variable orifice/control valve from coupled downstream of the heat exchanger and the fuel separator (as taught by Partridge) to being fluidly coupled directly between the heat exchanger and the fuel separator (as in the present application) would not significantly affect the function of the device and thus would represent a simple and obvious rearrangement of parts.
Partridge explains in [0046-0068], that temperature and pressure are critical elements that determine the separation of the material fuel stream into low octane and high octane components. Partridge strongly suggests that “the critical factor is insuring that the vapor pressure of the highest boiling aromatic to be permeated in high quantity is 
The examiner recognizes here that Partridge does not explicitly disclose a desired vapor stream auto-ignition characteristic value having a specific RON, MON, or similar value, nor does Partridge explicitly disclose a desired liquid stream auto-ignition characteristic value having a specific RON, MON, or similar value. However, in this case, the applicant also does not claim a desired vapor stream auto-ignition characteristic value having a specific RON, MON, or similar value, nor a desired liquid stream auto-ignition characteristic value having a specific RON, MON, or similar value. Rather, Partridge merely discloses a vapor stream (from 1103; [0041]) defined by a first auto-ignition characteristic value and a first liquid stream (from 1105) defined by a second auto-ignition characteristic value (“high-octane”; [0020]), the second auto-ignition characteristic value greater than the first auto-ignition characteristic value (“low-octane”; [0020]), which is sufficient to meet the claimed limitations of “a desired vapor stream auto-ignition characteristic value” and “a desired liquid stream auto-ignition characteristic value” respectfully.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-16, 19-27, 29-30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et. al. (U.S. 20040149644).
Regarding claims 1 and 13, Partridge teaches the fuel separation system/method as claimed, and as explained in the rejection of claims 26 below
Regarding claim 26, Partridge teaches a vehicle system, comprising: 
a vehicle (automobile 100; [0024]);
a fuel-powered internal combustion engine (1; fig. 1; [0020; 0024]) mounted in the vehicle; 
an on-board fuel separation system (10; fig. 1; [0002; 0023]), comprising:
a fuel separator (separation membrane module 1100; [0029]; fig. 1) configured to receive a fuel (fuel in fuel tank 3; [0023]; fig. 1) stored in the vehicle and separate the fuel, based on a volatility of the fuel stream, into a vapor stream (from 1103; [0041]) defined by a first auto-ignition characteristic value and a first liquid stream 
a heat exchanger (120; [0028]; fig. 1) fluidly coupled between a fuel input of the fuel and the fuel separator, the heat exchanger configured to transfer heat from the vapor stream to the fuel, and output a heated fuel stream to the fuel separator and a second liquid stream (recovery line 54; [0048]; fig. 1) defined by the first auto-ignition characteristic value; and 
a variable orifice (55) fluidly coupled downstream of the heat exchanger and the fuel separator to receive the heated fuel stream and adjust a pressure of the heated fuel stream that enters the fuel separator (via. back pressure, which impacts the pressure upstream of the fuel separator);
a first fuel tank (low-octane fuel tank 5; [0023]; fig. 1) fluidly coupled between the engine and the fuel separator to store the first liquid stream output from the fuel separator (fig. 1);
a second fuel tank (high-octane fuel tank 7; [0023]; fig. 1) fluidly coupled between the engine and the heat exchanger to store the second liquid stream output from the heat exchanger; and
a controller operatively coupled to control (although, not disclosed an electrical control unit is considered inherent to control the operation of the fuel separation apparatus 10, alternatively however, control valve 55 can also be considered to be a “mechanical controller”, and has a variable orifice and varies the flow rate of the first liquid stream; fig. 1; [0054; 0077]) at least one of the fuel separator or the variable orifice to vary a 
Additionally, Partridge further teaches
controlling a variable orifice (55)  so that the first auto-ignition characteristic value of the vapor stream meets a desired vapor stream auto-ignition characteristic value, and the second auto-ignition characteristic value of the first liquid stream meets a desired liquid stream auto-ignition characteristic value (the purpose of the variable orifice (control valve 55) is to adjust the flow of fuel, and the flow rate, and the pressure of the material fuel supplied to the separation unit 110 for temperature control; [0054]; note: temperature and pressure are critical elements that determine the separation of the material fuel stream into low octane and high octane components, as explained by Partridge in [0046-0068]; Further the high-octane fuel of Partridge is considered to be equivalent to the desired vapor stream auto-ignition characteristic value, and likewise, the low-octane fuel of Partridge is considered to be equivalent to the desired liquid stream auto-ignition characteristic value  ).
However, Partridge lacks wherein the variable orifice is fluidly coupled directly between the heat exchanger and the fuel separator.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the variable orifice is fluidly coupled directly between the heat exchanger and the fuel separator, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. (MPEP 2144.04 VI. C.). It should be noted that placing the variable orifice of Partridge directly between the heat exchanger and the 
It also would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust or set the variable orifice (which is fluidly coupled directly between the heat exchanger and the fuel separator) to a desired position/setting, so that the first auto-ignition characteristic value of the vapor stream meets a desired vapor stream auto-ignition characteristic value, and the second auto-ignition characteristic value of the first liquid stream meets a desired liquid stream auto-ignition characteristic value, since adjusting or setting the variable orifice to a desired position/setting requires only routine skill in the art (adjustment of a valve) and since the variable orifice (55) controls the a flow rate of material fuel of the heated fuel stream via back pressure (and this also impacts the temperature of the heated fuel, since the fuel is heated via a heat exchanger) (as indicated in fig. 1) and since Partridge strongly suggests that “the critical factor is insuring that the vapor pressure of the highest boiling aromatic to be permeated in high quantity is significantly greater than the pressure on the low-pressure side” ([0046]) and then continues to give an optimum temperature range and pressure (5 to 20 Kpa; [0046]) and further states that the purpose of the variable orifice (control valve 55) is to adjust the flow of fuel, and the flow rate, and the pressure of the material fuel supplied to the separation unit 110 for temperature control ([0054]). This being the case it is considered to be well within the skill level of one with ordinary skill to adjust or set the variable orifice (control valve 55) to a desired position/setting such that the first auto-ignition characteristic value of the vapor stream meets a desired vapor stream auto-ignition characteristic value, and the second auto-ignition characteristic value of the first liquid stream meets a desired liquid stream auto-ignition characteristic value.

Regarding claim 2, Partridge teaches the fuel separation system of claim 1, and further teaches wherein the heat exchanger is configured to condense the vapor stream to the second liquid stream defined by the first auto-ignition characteristic value ([0049]).
Regarding claim 3, Partridge teaches the fuel separation system of claim 1, and further teaches a heater (fig. 1; 1102) coupled between the heat exchanger and the fuel separator and configured to receive the heated fuel stream (from 120) and further heat the heated fuel stream (as shown in fig. 1).

Regarding claim 6, Partridge teaches the fuel separation system of claim 1, and further teaches wherein the controller (considered to be inherent) is configured to vary at least one of the first auto-ignition characteristic value or the second auto-ignition characteristic value based (abstract), at least in part, on at least one engine operating condition ([0027; 0035]).
Regarding claim 7, Partridge teaches the fuel separation system of claim 6, wherein the at least one engine operating condition comprises an engine load, an engine torque ([0035]; engine performance includes engine torque), and engine speed (engine performance includes engine speed), a fuel vapor-liquid ratio, a fuel vapor lock index, a fuel drivability index, a fuel T90 or T95 property, a fuel lubricity, a fuel viscosity, or an engine speed-torque ratio.
Regarding claim 8, Partridge teaches the fuel separation system of claim 1, wherein the fuel separator comprises a flash distillation separator (fig. 2; flash drum 201; [0082]).
Regarding claim 9,
Partridge further teaches that the fuel separator comprises a flash distillation separator (fig. 2; flash drum 201; [0082]). 
However, Partridge fails to teach that the first stage fuel separator (fig. 1-2; 1100;) is a first stage flash distillation fuel separator and that the second stage fuel separator (130, 230) is a second stage flash distillation fuel separator.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Partridge, to incorporate the fuel separator comprising a flash distillation separator (fig. 2; flash drum 201; [0082]) having a first stage and a second stage, since Partridge teaches that a fuel separator can be a flash distillation separator, and the a fuel separator may also have a first stage and a second stage of fuel separatoration.
Regarding claim 10, Partridge teaches the fuel separation system of claim 9, wherein the first stage flash distillation fuel separator is configured to receive the fuel stream and separate the fuel stream, based on the volatility of the fuel stream, into the vapor stream defined by the first auto-ignition characteristic value and the first liquid stream defined by the second auto-ignition characteristic value, and
the second stage flash distillation fuel separator is configured to separate the vapor stream into an oxygenate stream (aromatic components; abstract; Note: Partridge does not use the term oxygenate, but instead uses the term aromatic, and is considered to be an equivalent term, for examination purposes, based upon [0051] of the applicants specification) and a compound stream (considered to be the “other non-aromatic fuel components).
Regarding claim 11, Partridge teaches the fuel separation system of claim 10, wherein the second stage flash distillation fuel separator is configured to direct the oxygenate stream to 
Regarding claim 12, Partridge teaches the vehicle system of claim 1, and further teaches wherein the first auto-ignition characteristic value (“low-octane”; [0020]) comprises a first research octane number (RON) or a first cetane number, and the second autoignition characteristic value (“high-octane”; [0020]) comprises a second RON or a second cetane number.

Regarding claim 14, see claims 2 and 13 above.
Regarding claim 15, see claims 3 and 13 above.
Regarding claim 16  Partridge teaches the method of claim 15, wherein further heating the heated fuel stream comprises at least one of:
heating the heated fuel stream with an electric heater (“a heater 1102, such as electric heater or burner type heater”; [0050]);
heating the heated fuel stream in a heat exchanger with the first liquid stream; 
or heating the heated fuel stream in a heat exchanger with an engine exhaust gas stream.

Regarding claim 19, see claims 6 and 13 above.
Regarding claim 20, see claims 7 and 13 above.
Regarding claim 21, see claims 8 and 13 above.
Regarding claim 22, see claims 9 and 13 above.
Regarding claim 23, see claims 10 and 22 above.
Regarding claim 24
Regarding claim 25, see claims 12 and 13 above.
Regarding claim 27, see claims 2 and 26 above.
Regarding claim 29 see claims 6 and 26 above.
Regarding claim 30 see claim 7 and 29 above.
Regarding claim 32, see claims 12 and 26 above.
Regarding claim 33, see claims 3, 27, and 7 above.
Regarding claim 34, see claims 33 and 11 above.
Regarding claim 35, see claims 14-16 and 20 above.
Regarding claim 36, see claims 35 and 24 above.

Claims 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et. al. (U.S. 20040149644) in view of Tafas (U.S. 20070101716).
Regarding claim 31, Partridge teaches the vehicle system of claim 26, including a fuel separator and a heat exchanger configured to receive a vapor stream from the fuel separator. 
However, Partridge fails to teach a turbine having an input fluidly coupled to the fuel separator and an output fluidly coupled to the heat exchanger to generate electrical power based on a pressure difference of the vapor stream between the input and the output.
Tafas teaches a turbine (turbine 50; fig. 1; [0024]) having an vapor stream input (from heat conductor 80 to chamber 53; fig. 1; [0025]), and a vapor stream output connected to a heat exchanger (condenser 85; fig. 1; [0025]) that generates electrical power (power is generated via shaft rotation of electric generator 90; fig. 1; [0024]) based on a pressure difference of the vapor stream between the input and the output.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Partridge, to incorporate a turbine driven generator, with the turbine being driven by a pressure difference in a vapor stream, as clearly suggested and taught by Tafas, in order to convert wasted energy (heat) into electrical energy.
Regarding claim 37, see claims 9, 10, 12, and 31 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747